DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/03/2021 have been fully considered but they are not persuasive. 

Applicant argues “A person with ordinary skill in the art would readily understand what a "material supply device" is in the context of this field of endeavor. The specification even provides examples and capable material ranges, although they would not even be necessary for a concrete understanding of what is required for a person working in this field every day.” (Remarks, Page 4, last paragraph to Page 5, line 1).
However, examiner respectfully disagrees.
The spec discloses only “a material supply device, e.g. a wire supply module, wherein the sheet, wire, or pulverulent starting material provided by the material supply device” (para.12, lines 3-6), but there is no structure of “a material supply device” except for the capable range of supplying materials of “the sheet, wire, or pulverulent starting material those are the materials to be provided by the material supply device”.
Therefore, examiner maintains his position.

Applicant argues “It would be clear to a person with ordinary skill in the art what the “material supply device” is, because it is a conventional component of machining modules in the technical field of the invention. The specific features with regard to the corresponding starting material (sheet, wire or 
However, examiner respectfully disagrees.
The structure of a sheet material supply device, wire material supply device or powder material supply device is different from each other.
Therefore, examiner maintains his position.

Applicant argues “It is to be emphasized here that if "material supply device" is interpreted to fall under 35 USC § 112(f), this term would have the concrete structure described in the specification. If not, this is a tacit admission that a definite term is being used that a person with ordinary skill in the art would readily grasp.” (Page 6, first paragraph).
However, examiner respectfully disagrees.
The spec discloses only “a material supply device, e.g. a wire supply module” (para.12, lines 3-4), but there is no structure of “a material supply device” and “a wire supply module” doesn’t have a structure either except for the function of supplying a “wire”.
Therefore, examiner maintains his position.

Applicant argues “the term “during manufacturing” was added to the feature groups in claim 12 under the last three indentations. This term was also inserted for clarity reasons to point out that in the first alternative the nozzle is rotatable during manufacturing and that in the second alternative the mass flow of fluid in each one of the annularly arranged nozzles is separately controllable during manufacturing. It is essential for the invention that the position (where the fluid impinges the molded nd and 3rd paragraphs).
However, examiner respectfully disagrees.
The device rotating the nozzle is not in the claim and the welding operator can rotate the torch assembly.
Therefore, examiner maintains his position.

Applicant argues “the machining module comprises a protective gas supply device (11) and a fluid supply device (3). Aleshin, on the other hand, only discloses one supply device that supplies a shaping gas for shaping a central powder metal stream. This shaping gas supply can contain several shaping tubes peripherally arranged around the central powder supply. Aleshin does not disclose separate control of the gas flow in these tubes.” (Page 7, 6th paragraph).
However, examiner respectfully disagrees.
The secondary reference (Veldsman) has been mapped to meet the claim 1.
Therefore, examiner maintains his position.

Applicant argues “If the shaping gas supply device disclosed by Aleshin is considered to be the fluid supply device (3) of claim 12 there is no disclosure of the feature that the fluid supply device (3) comprises at least one nozzle (10) being arranged spatially adjacent to the material supply device (9) wherein a surface of the molded body (1) is supplied with the fluid in at least one point or in a partial area at a position directly adjacent to the site of generation action (7), wherein said position can be specified during manufacturing in each case by a position variable.” (Page 7, last para. through Page 8, 1st paragraph).
However, examiner respectfully disagrees.

Therefore, examiner maintains his position.

Applicant argues “This feature of claim 12 indicates that the (geometrical) position where the fluid impinges upon the molded body (aside from the site of the generation action = e.g. the weld pool) can be specifically changed (or controlled), see also paragraph [0020] of the specification. It does not mean that the geometrical position of the weld pool is variable.” (Page 8, 2nd paragraph).
However, examiner respectfully disagrees.
The secondary reference (Veldsman) discloses an industrial robot which has the basic capability.
Therefore, examiner maintains his position.

Applicant argues “Veldsman on the other hand discloses in the embodiment shown in Fig. 3 a coolant supply device with one single nozzle which is in general rotatable around the material supply device in a plane extending in parallel with the layer to be produced - but not in the sense meant in the disclosure of the instant application. To rotate the nozzle in the embodiment disclosed by Veldsman in Fig. 3, the user needs to lose the clamp. The idea in the instant application, in contrast, is to rotate the nozzle during manufacturing to control the position of fluid impingement on the molded body (see also paragraph [0020] of the spec) which cannot be done with the embodiment disclosed by Veldsman in Fig. 3.” (Page 8, 3rd paragraph).
However, examiner respectfully disagrees.
The rotating structure is not in the claim and a welding operator can rotate the torch assembly.
Therefore, examiner maintains his position.

th paragraph).
However, examiner respectfully disagrees.
They are installed on the cylindrical torch body at least on a section of a circumferential surface of the torch assembly.
Therefore, examiner maintains his position.

Applicant argues “A person with ordinary skill in the art would not obtain or infer any suggestions from the synopsis of Aleshin and Veldsman that would lead this person to the subject matter of claim 12, because the tubes disclosed by Aleshin are not flow-controllable and are not taught in association with a coolant. Therefore, a person with ordinary skill in the art would not combine this feature with the features disclosed by Veldsman.” (Page 8, 5th paragraph).
However, examiner respectfully disagrees.
Both are in the same field.
Therefore, examiner maintains his position.

Applicant argues “The central feature and the single general inventive concept of the two alternatives claimed in claim 12 are that, by controlling the fluid supply device, the fluid (coolant) can be applied to the molded body at a predetermined position which can be changed during manufacturing and which is located on a ring-shaped area on the surface encircling the site of generation action (e. g. the weld pool)” (Page 9, 1st paragraph).

The rotating structure is not in the claim and a welding operator can rotate the torch assembly.
Therefore, examiner maintains his position.

Applicant argues “In contrast to Veldsman, the intention of the invention is not only “to provide forced cooling to the heated weld zone of a work during thermal joining processes, so as to reduce or eliminate residual stresses generated by the welding process and/or to reduce or eliminate distortion and/or to modify the microstructure of the weld metal” (which is always the reason for cooling during welding). The objective technical problem also involves selective precise cooling in an arbitrarily definable range of the melting bath, as well as completely coverage of the surface by protective gas (see Section [0010] of the specification).” (Page 9, 3rd paragraph).
However, examiner respectfully disagrees.
The claim 12 is an apparatus claim so that the structure doing the intended function should be in the claim.
Therefore, examiner maintains his position.

Specification
The previous specification objection is withdrawn based on the explanation at the Specification in page 4 of the Remarks.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is maintained in the current office action.
 
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a material supply device (9)” in claim 12 at line 4 wherein the spec discloses only “a material supply device, e.g. a wire supply module, wherein the sheet, wire, or pulverulent starting material provided by the material supply device” (para.12, lines 3-6), but there is no structure of “a material supply device” except for the capable range of supplying materials of “the sheet, wire, or pulverulent starting material provided by the material supply device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12 at line 4, “a material supply device (9)” is indefinite without having a specific structure of the “material supply device (9)” such as a chute, a conveyor belt or rollers of a wire feeder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aleshin (US 5,486,676) in view of Veldsman (US 2017/0120398).

Regarding claim 12, Aleshin discloses
A machining module (A powder feed nozzle 14; col.1, line 63, Figs. 1-3) for a device (a conventional welding laser 10; col.1, lines 60-61) for producing a molded metal body (1) (not a structure of “a machining module”, but an intended use) by means of depositing a meltable sheet, wire, or pulverulent starting material (2) (a conventional welding powder metal or filler 16; col.1, lines 65-66, Figs. 1-3) within individual, successive layers (1.1) (not a structure of “a machining module”, but an intended use) at a site (not a structure of “a machining module”, but an intended use) of generation action (7) (laser welding; C1:67, not a structure of “a machining module”, but an intended use), wherein the machining module comprises 

a material supply device (9) (an inner tube 24 having a powder inlet 26; col.2, lines 18-19), and a protective gas supply device (11) (Each shaping tube 46 having an outlet 46b; col.3, lines 6-8, Fig. 2), wherein said protective gas supply device (11) having at least one outlet opening (an outlet 46b; Fig 2) arranged annularly (surrounding as graphically disclosed in Fig. 3) about (centered as graphically disclosed in Fig. 3) the material supply device (9),
characterized in that


but is silent regarding

-the machining module further comprises a fluid supply device (3) for supplying a fluid in the form of a coolant (4), 
-wherein the fluid supply device (3) comprises at least one nozzle (10) being arranged spatially adjacent to the material supply device (9) wherein a surface of the molded body (1) is supplied with the fluid in at least one point or in a partial area at a position directly adjacent to the site of generation action (7), wherein said position can be specified during manufacturing in each case by a position variable (the x-y-z coordinates of “the weld pool”; col.4, line 20 wherein x, y, z are independent variables), wherein

-    the fluid supply device (3) comprises one nozzle (10), wherein the one nozzle (10) is during manufacturing rotatable around the material supply device (9) in a plane (a plane containing the weld bead of “the weld pool”; col.4, line 20) extending parallel to the layer (1.1) (the weld bead of “the weld pool”; col.4, line 20) to be produced, or

-    the fluid supply device (3) comprises a plurality of nozzles (10), wherein the plurality of nozzles (10) are arranged annularly about the material supply device (9), wherein a mass flow of fluid flowing through each nozzle (10) of the plurality of nozzles (10) is during manufacturing separately controllable for each nozzle (10) of the plurality of nozzles (10).

However, Veldsman discloses, in the analogous field for “an arc welding tool 12 (such as a MIG welding torch) with a welding nozzle 14 and a weld cooling apparatus 16” (para.46, lines 2-4, Fig. 13

    PNG
    media_image1.png
    783
    565
    media_image1.png
    Greyscale
),

-the machining module (an arc welding tool 12 (such as a MIG welding torch); P49:2-3, Fig. 13) 
further comprises a fluid supply device (3) (a coolant nozzle 220 from “coolant delivery conduits 218, each having a coolant nozzle 220”; P60:4-5, Fig. 13) for supplying a fluid (cryogenic coolant; P50:9-10 wherein the cryogenic coolant evaporates at an ambient air temperature) in the form of a coolant (4) (cryogenic coolant; P50:9-10 wherein the spec discloses only “a gaseous coolant, e. g. a protective gas, a coolant in solid phase, e. g. carbon dioxide pellets or powdered carbon dioxide snow, or an aerosol is used as a coolant for the targeted cooling of the deposited fused material”; PGPUB P38:2-5), 
-wherein the fluid supply device (3) comprises at least one nozzle (10) (one of the three “coolant nozzle 220” from “coolant delivery conduits 218, each having a coolant nozzle 220”; P60:4-5, Fig. 13) being arranged spatially (the radial distance between the nozzles and the wire tip in Fig. 14

    PNG
    media_image2.png
    766
    509
    media_image2.png
    Greyscale
) adjacent to the material supply device (9) (the welding wire in Fig. 14 and further disclosing “weld metal from the welding tool 12”; P56:2, Fig. 14) wherein a surface (the top surface of “the heated welded zone 52”; P57:16-17, Fig. 5

    PNG
    media_image3.png
    453
    470
    media_image3.png
    Greyscale
) of the molded body (1) (“50”; Fig. 5) is supplied with the fluid in at least one point or in a partial area (the heated welded zone 52; P57:16-17, Fig. 5) at a position  (the molten puddle of “the heated welded zone 52”; P57:16-17, Fig. 5) directly adjacent to the site of generation action (7) (MIG welding process of “a MIG welding torch”; P49:2-3), wherein said position can be specified (“an industrial robot”, P49:4-5, can position the electrode of the MIG welding apparatus in accordance with the programmed path) during manufacturing (During welding; P56:1, Fig. 5) in each case by a position variable (the centroid of each “52” on “30 to 50mm” length of “a heated weld zone”; P56:1, Fig. 5 wherein x, y, z are independent variables), wherein

- the fluid supply device (3) comprises one nozzle (10) (a coolant nozzle 220 from “coolant delivery conduits 218, each having a coolant nozzle 220”; P60:4-5, Fig. 13), wherein the one nozzle (10) (one of the three “coolant nozzle 220” from “coolant delivery conduits 218, each having a coolant nozzle 220”; P60:4-5, Fig. 13) is during manufacturing (During welding; P56:1, Fig. 5) rotatable (the operator can rotate the “coolant nozzle 220” by rotating the whole “welding apparatus 210” in Fig. 12) around the material supply device (9) in a plane (a plane containing the weld bead of “the weld pool”; col.4, line 20) extending parallel to the layer (1.1) (the weld bead of “the weld pool”; col.4, line 20 wherein the welder can repeat the welding process on top of the solidified “52” in Fig. 5) to be produced, or 



	The advantage of using Veldsman’s coolant nozzle 20 is “to provide forced cooling to the heated weld zone of a work during thermal joining processes (including solid phase welding, for example, friction stir welding), particularly arc welding processes, so as to reduce or eliminate residual stresses generated by the welding process and/or to reduce or eliminate distortion and/or to modify the microstructure of the weld metal” as it is a well-known fact. (para.3)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aleshin with Veldsman by adding Veldsman’s coolant nozzle 20 around and on the surface of a powder feed nozzle 14 in order not only “to provide forced cooling to the heated weld zone of a work during thermal joining processes (including solid phase welding, for example, friction stir welding), particularly arc welding processes, so as to reduce or eliminate residual stresses generated by the welding process and/or to reduce or eliminate distortion and/or to modify the microstructure of the weld metal” as it is a well-known fact, but also increase the handling and safety of the product.

Regarding claim 14, Aleshin in view of Veldsman discloses
at least the fluid supply device (3) (Veldsman: a coolant nozzle 220 from “three coolant delivery conduits 218, each having a coolant nozzle 220”; para.60, lines 4-5, Fig. 13) is rotatable around an axis of rotation (12) (the longitudinal axis of the electrode of “a welding nozzle 14” of “a MIG welding torch”; para.49, lines 2-3, Fig. 1) extending perpendicular to the individual, successive layers (1.1) (deposition of weld metal from the welding tool 12 on the work 50; para.56, lines 2-3) to be produced.

Regarding claim 17, Aleshin in view of Veldsman discloses
the coolant (4) (Veldsman: cryogenic coolant; para.60, lines 11-12) is a process gas (Veldsman: H2 gas of the cryogenic coolant; para.60, lines 11-12, liquefies at 63.23 K ​(−209.86 °C, ​−345.75 °F) and evaporated at 77.355 K ​(−195.795 °C, ​−320.431 °F),  and not a structure of the machining module and Veldsman has tubings).


Regarding claim 18, Aleshin in view of Veldsman discloses
coolant (4) (Veldsman: cryogenic coolant; para.60, lines 11-12) is an aerosol (Veldsman: the H2 gas of the cryogenic coolant; para.60, lines 11-12, liquefies at 63.23 K ​(−209.86 °C, ​−345.75 °F) and evaporated at 77.355 K ​(−195.795 °C, ​−320.431 °F) wherein aerosol is a gas,  and not a structure of the machining module and Veldsman has tubings).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aleshin (US 5,486,676) in view of Veldsman (US 2017/0120398) as applied to claim 12 above, and further in view of Cenko (US 2011/0198332).

Regarding claim 13, Aleshin in view of Veldsman discloses
each of the at least one nozzles (10) (Veldsman: a coolant nozzle 220 from “three coolant delivery conduits 218, each having a coolant nozzle 220”; para.60, lines 4-5, Fig. 13) is connected to a gas inlet pipe (Veldsman: the upstream pipe connected with fittings of “218”, Fig. 13) for protective gas and a coolant inlet pipe for coolant (4) (Veldsman: cryogenic coolant; para.60, line 12) by means of a switching valve and/or a mixing device.

Veldsman discloses “a gas inlet pipe” and “a coolant inlet pipe for coolant (4) as mapped above, but Aleshin in view of Veldsman is silent regarding
a gas inlet pipe for protective gas and a coolant inlet pipe for coolant (4) by means of a switching valve and/or a mixing device.

(para.56, lines 1-3, Figs. 13-24),
a gas inlet pipe (one of “supply conduit 220”; para.53, line 9, Figs. 13-14) for protective gas (the inert gas; para.53, line 9) and a coolant inlet pipe (The rotary coolant assembly 240; para.56, lines 16-17, Figs. 13-14) for coolant (4) (coolant; para.56, line 3) by means of a switching valve (the manifold assembly 250; para.54, lines 8-9 wherein “250” rotating-ly switches the inert gas and coolant flows) and/or a mixing device.

	The advantage of using Cenko’s “rotary coolant assembly including a plurality of passageways allowing for the passage of coolant and inert gas” for “the welding torch” to “be supplied with electrical current, electrode wire, a supply of inert gas, and a supply of coolant those typically provided to the welding torch via one or more cable assemblies”. (para.2, lines 7-11)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aleshin in view of Veldsman with Cenko by adding Cenko’s “rotary coolant assembly including a plurality of passageways allowing for the passage of coolant and inert gas” to  Veldsman’s “three coolant delivery conduits 218” in order for “the welding torch” to “be supplied with electrical current, electrode wire, a supply of inert gas, and a supply of coolant those typically provided to the welding torch via one or more cable assemblies”.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aleshin (US 5,486,676) in view of Veldsman (US 2017/0120398) as applied to claim 12 above, and further in view of Yang (US 2016/0355902).

Regarding claim 15, Aleshin in view of Veldsman discloses
(Aleshin: A powder feed nozzle 14; col.1, line 63, Figs. 1-3) further comprises the fluid supply device (3) (Aleshin: a coolant nozzle 220 from “three coolant delivery conduits 218, each having a coolant nozzle 220”; para.60, lines 4-5, Fig. 13), 

Aleshin discloses “the machining module” and Veldsman discloses “the fluid supply device (3)” as mapped above, but Aleshin in view of Veldsman is silent regarding
a temperature-sensitive camera system (8), by means of which a temperature prevailing in an area around the site of generation action (7) can be detected spatially resolved, as well as an evaluation and control unit (6) being connected to the camera system (8) and the fluid supply device (3) (Aleshin: a coolant nozzle 220 from “three coolant delivery conduits 218, each having a coolant nozzle 220”; para.60, lines 4-5, Fig. 13), said evaluation and control unit (6) being set up for the fluid supply device (3) to be controlled based on the temperature detected by the camera system (8).

However, Yang discloses, in the analogous field for “a welding system 100” (para.20, Fig. 1),
a temperature-sensitive camera system (8) (at least one temperature sensor 110 capable of detecting the temperature of the first and second workpieces 10, 12; para.24, lines 2-4 [which is] a thermal camera; para.24, lines 8-9), by means of which a temperature (the temperature of the first and second workpieces 10, 12; para.24, lines 2-4) prevailing in an area (molten pool of “the first and second workpieces 10, 12”; para.24, lines 2-4) around the site of generation action (7) (not a structure) can be detected spatially resolved, as well as an evaluation and control unit (6) (a data acquisition unit 112 capable of detecting the temperature; para.24, lines 2-3) being connected to the camera system (8) and the fluid supply device (3) (Aleshin: a coolant nozzle 220 from “three coolant delivery conduits 218, each having a coolant nozzle 220”; para.60, lines 4-5, Fig. 13), said evaluation and control unit (6) being set up for the fluid supply device (3) to be controlled based on the temperature detected by the camera system (8).

	The advantage of using Yang’s at least one temperature sensor 110 (a thermal camera) is to make use of the well-known Max Plank’s spectral density of electromagnetic radiation emitted by a black  resulting in a temperature estimation from the spectral density of electromagnetic radiation emitted by the black body in thermal equilibrium.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aleshin in view Veldsman with Yang by adding Yang’s at least one temperature sensor 110 (a thermal camera) around Aleshin’s powder feed nozzle 14 in order not only to make use of the well-known Max Plank’s spectral density of electromagnetic radiation emitted by a black body in thermal equilibrium at a given temperature T resulting in a temperature estimation from the spectral density of electromagnetic radiation emitted by the black body in thermal equilibrium, but also increase the simplicity and safety of a temperature estimation without touching the molten metal puddle.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aleshin (US 5,486,676) in view of Veldsman (US 2017/0120398) as applied to claim 12 above, and further in view of Jiang (US 2016/0067811).

Regarding claim 16, Aleshin in view of Veldsman discloses
the machining module (Aleshin: A powder feed nozzle 14; col.1, line 63, Figs. 1-3) further comprises 
for fluid and/or flue gases (Aleshin: the vapor from lower gasifying material out of “the welding pool”; col.3, line 59) to be removed from the surface (Aleshin: the top surface of “the welding pool”; col.3, line 59) of the molded metal body (1) (Aleshin: the welding pool; col.3, line 59).

Aleshin discloses “fluid and/or flue gases” as mapped above, but Aleshin in view of Veldsman is silent regarding 
a suction device 

However, Jiang discloses, in the analogous field for “CENTRAL NEGATIVE PRESSURE ARC WELDING APPARATUS AND METHOD” (title, Fig. 1),
(the airway path C 11--connectors 12--hollow tubular electrode 3 is connected properly and then start suction device 5; para.33, lines 3-5)

	The advantage of using Jiang’s “airway path C 11, connectors 12 and hollow tubular electrode 3 connected to suction device 5” is for “Argon gas” to “be isolated effectively from the ambient air because it neither dissolves in the liquid metal, nor reacts with the metal, but also reuse the argon gas instead of discharging to the ambient air.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aleshin in view Veldsman with Jiang by adding Jiang’s “airway path C 11, connectors 12 and hollow tubular electrode 3 connected to suction device 5” around Aleshin’s powder feed nozzle 14 in order not only for “Argon gas” to “be isolated effectively from the ambient air because it neither dissolves in the liquid metal, nor reacts with the metal, but also reuse the argon gas instead of discharging to the ambient air.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aleshin (US 5,486,676) in view of Veldsman (US 2017/0120398) as applied to claim 12 above, and further in view of Thielman (US 2003/0024917).

Regarding claim 19, Aleshin in view of Veldsman discloses
the coolant (4) (Veldsman: cryogenic coolant; para.60, lines 11-12) is 

Aleshin discloses “the coolant (4)” as mapped above, but is silent regarding
the coolant (4) is dry ice in the form of powder or pellets.

However, Thielman discloses, in the analogous field for “Cleaning system for welding torches which effects cleaning by means of cold temperature” (title, Fig. 2),
the coolant (4) (the coolant medium; para.11, lines 5-6) is dry ice (dry ice; para.11, lines 13) in the form of powder or pellets (pellets, granules; para.11, lines 13).

	The advantage of using Thielman’s dry ice pellets is not only to use a cheaper available gas than an inert gas, but also to increase the availability of the CO2 gas having three material states such as gas, liquid and solid CO2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aleshin in view Veldsman with Thielman replacing Veldsman’s cryogenic coolant with Thielman’s dry ice pellets in order not only to use a cheaper available gas than an inert gas, but also to increase the availability of the CO2 gas having three material states such as gas, liquid and solid CO2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flood (US-20070017912), Scholz (US-4645901), Vogel (US-2799769).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761